ATTACHMENT TO NOTICE OF ALLOWANCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
 	Claims 4-16, 20-23, 25-46, and 50-51 have been canceled. Claims 3, 17-19, 24, 47-49, and 52 are currently pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/25/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 103

The rejection of previously pending claims 3-19, 24-33, and 44-52 under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication 2015/0079038 (3/19/15), hereafter referred to as Deverman et al., is withdrawn in view of either the cancellation of or amendments to the claims. 
Specifically, the applicant has amended the claims to limit the CNS targeting AAV peptide to a sequence comprising DGTLAVPFKAQ (SEQ ID NO:4). While Deverman et al. broadly discloses a genus of CNS targeting AAV peptides which encompass SEQ ID NO:4, Deverman et al. does not specifically teach this species of CNS targeting peptide. Further, while Deverman et al. does teach a similar peptide, AQTLAVPFKAQ, the applicant has provided evidence demonstrating unexpected results using SEQ ID NO:4 in comparison to AQTLAVPFKAQ. The applicant has provided Chan et al., a post-filing publication by the inventors, as evidence AAV comprising a capsid comprising the SEQ ID NO:4 targeting peptide as claimed exhibits increased CNS targeting efficiency and transduction of cortical and striatal neurons, and cerebellar Purkinje cells in the brain as compared to AQTLAVPFKAQ (See Chan et al., citation 1 of the IDS filed on 3/25/22). Deverman et al. does not provide a reasonable expectation of this enhanced targeting efficiency with a CNS targeting peptide comprising DGTLAVPFKAQ compared to other TLAVPFK targeting peptides, and in particular compared to AQTLAVPFKAQ.  

Double Patenting

The rejection of previously pending claims 3-19, 24-33, and 44-52 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,585,971, hereafter referred to as the ‘971 patent, in view of U.S. Patent Application Publication 2015/0079038 (3/19/15), hereafter referred to as Deverman et al., is withdrawn in view of either the cancellation of or amendments to the claims. 
Although the ‘971 patent claims broadly encompass the instant claims, the ‘971 patent does not specifically disclose the claimed CNS targeting peptide of SEQ ID NO:4. Further, as discussed above, Deverman et al. also does not disclose SEQ ID NO:4, and applicant has provided evidence of unexpected results using an AAV comprising a capsid comprising SEQ ID NO:4 as claimed. 

The rejection of previously pending claims 3-19, 24-33, and 44-52 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 10,519,198, hereafter referred to as the ‘198 patent (formerly copending Application No. 16/222,549), in view of Michelfelder et al. (2011) PLoS ONE, Vol. 6(8),  e23101.doi: 10.1371/journal. pone.0023101, pages 1-11, is withdrawn in view of either the cancellation of or amendments to the claims. 
Although the ‘198 patent claims broadly encompass the instant claims, the ‘198 patent does not specifically disclose the claimed CNS targeting peptide of SEQ ID NO:4. Further, Michelfelder et al. also does not disclose SEQ ID NO:4, and applicant has provided evidence of unexpected results using an AAV comprising a capsid comprising SEQ ID NO:4 as claimed. 

        Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jing Liu on 7/5/22. 

The application has been amended as follows: 

1. Claims 47-49 have been canceled.

2. In claim 52, line 2, the number “47” has been replaced by the number - - 17 - -.

Following entry of this examiner’s amendment, claims 3, 17-19, 24, and 52 are considered free of the prior art of record and allowed. 


	Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633